Exhibit 10.29

 

FIFTH AMENDMENT

TO

SECOND AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

 

THIS FIFTH AMENDMENT to Second Amended and Restated Loan and Security Agreement
(this “Amendment”) is entered into this 25th day of September, 2009 (the
“Amendment Date”), by and between SILICON VALLEY BANK (“Bank”) and QUICKLOGIC
CORPORATION, a Delaware corporation (“Borrower”), whose address is 1277 Orleans
Drive, Sunnyvale, California 94089-1138.

 

RECITALS

 

A.                                   Borrower and Bank have previously entered
into that certain Second Amended and Restated Loan and Security Agreement dated
as of June 30, 2006 (as amended, modified, supplemented or restated, from time
to time, the “Loan Agreement”).

 

B.                                     Bank has extended credit to Borrower for
the purposes permitted in the Loan Agreement.

 

C.                                     Borrower has requested that Bank amend
the Loan Agreement and Bank has agreed to so amend certain provisions of the
Loan Agreement, but only to the extent, in accordance with the terms, subject to
the conditions and in reliance upon the representations and warranties set forth
below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.                                      Definitions.  Capitalized terms used but
not defined in this Amendment shall have the meanings given to them in the Loan
Agreement.

 

2.                                      Amendments to Loan Agreement.

 

2.1                               Section 6.8 (Financial Covenants). 
Section 6.8(a) of the Loan Agreement is hereby amended in its entirety and
replaced with the following:

 

(a)                                  Tangible Net Worth.  A Tangible Net Worth
of at least $11,000,000, commencing with the month ending September 27, 2009.

 

2.2                               Section 6.8 (Financial Covenants). 
Section 6.8(c) is hereby added to the Loan Agreement as follows:

 

(c)                                  Cash.  Borrower shall maintain unrestricted
cash or Cash Equivalents (subject to Bank’s security interest) at all times in
an amount of at least $8,000,000.

 

2.3                               Exhibit C (Compliance Certificate).  The
Compliance Certificate attached as Exhibit C to the Loan Agreement is hereby
amended in its entirety and replaced with the form of Exhibit C attached to this
Amendment.

 

1

--------------------------------------------------------------------------------


 

2.4                               Disclosure Letter.  The Disclosure Letter
delivered in connection with the Second Amended and Restated Loan and Security
Agreement is hereby amended in its entirety and replaced with the Disclosure
Letter attached as Exhibit I to this Amendment.  All references to the
Disclosure Letter in the Loan Documents shall be deemed to refer to the
Disclosure Letter attached hereto.

 

3.                                      Limitation of Amendments.

 

3.1                               The amendments set forth in Section 2, above,
are effective for the purposes set forth herein and shall be limited precisely
as written and shall not be deemed to (a) be a consent to any amendment, waiver
or modification of any other term or condition of any Loan Document, or
(b) otherwise prejudice any right or remedy which Bank may now have or may have
in the future under or in connection with any Loan Document.

 

3.2                               This Amendment shall be construed in
connection with and as part of the Loan Documents and all terms, conditions,
representations, warranties, covenants and agreements set forth in the Loan
Documents, except as herein amended, are hereby ratified and confirmed and shall
remain in full force and effect.

 

4.                                      Representations and Warranties.  To
induce Bank to enter into this Amendment, Borrower hereby represents and
warrants to Bank as follows:

 

4.1                               Immediately after giving effect to this
Amendment (a) the representations and warranties contained in the Loan Documents
are true, accurate and complete in all material respects as of the date hereof
(except to the extent such representations and warranties relate to an earlier
date, in which case they are true and correct as of such date), and (b) no Event
of Default has occurred and is continuing;

 

4.2                               Borrower has the power and authority to
execute and deliver this Amendment and to perform its obligations under the Loan
Agreement, as amended by this Amendment;

 

4.3                               The organizational documents of Borrower
delivered to Bank on the Closing Date remain true, accurate and complete and
have not been amended, supplemented or restated and are and continue to be in
full force and effect;

 

4.4                               The execution and delivery by Borrower of this
Amendment and the performance by Borrower of its obligations under the Loan
Agreement, as amended by this Amendment, have been duly authorized;

 

4.5                               The execution and delivery by Borrower of this
Amendment and the performance by Borrower of its obligations under the Loan
Agreement, as amended by this Amendment, do not and will not contravene (a) any
law or regulation binding on or affecting Borrower, (b) any contractual
restriction with a Person binding on Borrower, (c) any order, judgment or decree
of any court or other governmental or public body or authority, or subdivision
thereof, binding on Borrower, or (d) the organizational documents of Borrower;

 

4.6                               The execution and delivery by Borrower of this
Amendment and the performance by Borrower of its obligations under the Loan
Agreement, as amended by this Amendment, do not require any order, consent,
approval, license, authorization or validation of, or filing, recording or
registration with, or exemption by any governmental or public body or authority,
or subdivision thereof, binding on Borrower, except as already has been obtained
or made; and

 

2

--------------------------------------------------------------------------------


 

4.7                               This Amendment has been duly executed and
delivered by Borrower and is the binding obligation of Borrower, enforceable
against Borrower in accordance with its terms, except as such enforceability may
be limited by bankruptcy, insolvency, reorganization, liquidation, moratorium or
other similar laws of general application and equitable principles relating to
or affecting creditors’ rights.

 

5.                                      Counterparts.  This Amendment may be
executed in any number of counterparts and all of such counterparts taken
together shall be deemed to constitute one and the same instrument.

 

6.                                      Effectiveness.  This Amendment shall be
deemed effective upon (a) the due execution and delivery to Bank of this
Amendment by each party hereto, and (b) Bank’s receipt of a loan fee in the
amount of $10,000, fully earned and payable to Bank as of the Amendment Date.

 

[Signature page follows.]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK

 

BORROWER

 

 

 

SILICON VALLEY BANK

 

QUICKLOGIC CORPORATION

 

 

 

 

 

 

BY:

/s/ Kevin Wallace

 

BY:

/s/ Ralph Marimon

NAME:

Kevin Wallace

 

NAME:

Ralph Marimon

TITLE:

Relationship Manager

 

TITLE:

CFO

 

Fifth Amendment to Second Amended and Restated Loan and Security Agreement

 

S-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

QUICKLOGIC CORPORATION

 

TO:

SILICON VALLEY BANK

 

3003 Tasman Drive

 

Santa Clara, CA 95054

 

 

FROM:

QUICKLOGIC CORPORATION

 

1227 Orleans Drive

 

Sunnyvale, CA 94089-1138

 

The undersigned authorized officer of QuickLogic Corporation (“Borrower”)
certifies that under the terms and conditions of the Loan and Security Agreement
between Borrower and Bank (the “Agreement”), (i) Borrower is in complete
compliance for the period ending                                with all
required covenants except as noted below and (ii) all representations and
warranties in the Agreement are true and correct in all material respects on
this date, except for representations and warranties made as of a specific
earlier date, which are to be true and correct in all material respects as of
such earlier date.  Attached are the required documents supporting the
certification.  The Officer certifies that these are prepared in accordance with
Generally Accepted Accounting Principles (GAAP) consistently applied from one
period to the next except as explained in an accompanying letter, footnotes or
year end adjustments.  The Officer acknowledges that no borrowings may be
requested at any time or date of determination that Borrower is not in
compliance with any of the terms of the Agreement, and that compliance is
determined not just at the date this certificate is delivered.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting and Financial Covenants

 

Required

 

Complies

Monthly financial statements + CC

 

Monthly within 45 days

 

Yes

 

No

Annual (Audited)

 

Annual within 120 of FYE

 

Yes

 

No

Board Approved Projections

 

Prior to December 20th

 

Yes

 

No

Accounts Payable and Accounts Receivable Listings

 

Within 30 days of the end of each month

 

Yes

 

No

10-Q, 10-K, and 8-K

 

Within 5 days after filing with SEC

 

Yes

 

No

Minimum Tangible Net Worth

 

Monthly; $11,000,000

 

Yes

 

No

Quick Ratio Adjusted

 

Monthly; 2.00 to 1.00

 

Yes

 

No

Minimum Cash

 

Monthly; $8,000,000

 

Yes

 

No

 

Have there been updates to Borrower’s intellectual property, if
appropriate?    Yes    No

 

The following financial covenant analys[is][es] and information set forth in
Schedule 1 attached hereto are true and accurate as of the date of this
Certificate.

 

The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)

 

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

QUICKLOGIC CORPORATION

 

BANK USE ONLY

 

 

 

 

 

 

By:

 

 

Received by:

 

 

 

 

 

Name:

 

 

AUTHORIZED SIGNER

 

 

 

 

Title:

 

 

Date:

 

 

 

 

 

 

 

 

 

Verified:

 

 

 

 

 

 

AUTHORIZED SIGNER

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

Compliance Status:        Yes   No

 

Schedule 1

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

Attached hereto

 

--------------------------------------------------------------------------------


 


DISCLOSURE LETTER

 

To:  Silicon Valley Bank

 

This amendment to the Disclosure Letter is delivered in connection with the
Second Amended and Restated Loan and Security Agreement (the “Credit Agreement”)
dated as of June 30, 2006, by and between QuickLogic Corporation, as Borrower
(“Company”), and Silicon Valley Bank, as Bank.  The items set forth in the
attached Schedules represent exceptions, qualifications and disclosures which
are listed herein pursuant to the terms of the Credit Agreement which are in
addition to the Litigation, Permitted Indebtedness, Permitted Investments and
Permitted Liens identified in the Credit Agreement. Capitalized terms used
herein (or in the attached Schedules) and defined in the Credit Agreement shall
have the meanings ascribed in the Credit Agreement, unless the context otherwise
requires.

 

IN WITNESS WHEREOF, the undersigned has executed this Disclosure Letter as of
September 27, 2009.

 

 

QuickLogic Corporation

 

a Delaware Corporation

 

 

 

 

 

By:

//Ralph S. Marimon

 

Name:

Ralph S. Marimon

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

Schedule A

 

Litigation

 

To the Borrower’s knowledge, Borrower has no material proceeding, pending or
threatened litigation which is not disclosed in either the Credit Agreement or
the Borrower’s public financial statements filed with the Securities and
Exchange Commission.  In addition to the above disclosures, the Company is aware
of the following matters, none of which it considers to be material at this
time:

 

On September 18, 2009, QuickLogic was served with an Amended Complaint for
Patent Infringement.  The action was filed in the U.S. District Court for the
State of Delaware against multiple defendant corporations by Xpoint
Technologies, Inc.   The action seeks monetary damages and injunctive relief
under the Patent Act of the United States and alleges defendants infringe U.S.
Patent No. 5,913,028 entitled “Client/Server Data Traffic Delivery System and
Method”.  Specifically, the action alleges QuickLogic’s Smart Programmable
Integrated Data Aggregator (SPIDA) technology infringes the ‘028 patent. 
QuickLogic is currently reviewing the complaint and the patent to determine its
defenses to the action.

 

--------------------------------------------------------------------------------


 

Schedule B

Permitted Indebtedness

 

To the Borrower’s knowledge, Borrower has no material indebtedness which is not
disclosed in either the Credit Agreement, the Borrower’s public financial
statements filed with the Securities and Exchange Commission or filed under the
Uniform Commercial Code, including but not limited to the following items:

 

Current debt with Silicon Valley Bank

 

Lease obligations, including but not limited to:

 

Avaya, Inc. – PBX lease

 

GMBH Auto Lease

 

International office leases

 

Orleans Properties, LLC – Sunnyvale facility, including leasehold improvements

 

G E Capital – copiers, business equipment

 

Pinnacle Document Systems – copiers, fax machines, etc.

 

Pitney Bowes Credit Corporation– mail machine

 

Mentor – synthesis software for resale

 

Toronto copier lease

 

Indebtedness to trade creditors in the ordinary course of business

 

--------------------------------------------------------------------------------


 

Schedule C

 

Permitted Investments

 

To the Borrower’s knowledge, Borrower has no material investments which are not
disclosed in either the Credit Agreement or the Borrower’s public financial
statements filed with the Securities and Exchange Commission (other than the
Amkor Investment), including but not limited to the following items:

 

Investments in Tower Semiconductor ordinary shares and wafer credits. The
Company plans to hold 450,000 shares of Tower to secure favorable wafer pricing
and may decide to sell the remaining 894,543 Tower shares.

 

Investments according to our investment policy, including but not limited to
money market investment account at SVB Securities, E*Trade and Banc of America
Investment Services, Inc., of which 40% may be held outside of Silicon Valley
Bank.

 

Investments, advances, and bank accounts in wholly-owned subsidiaries, including
but not limited to QuickLogic International, Inc., QuickLogic Canada Company,
QuickLogic Kabushiki Kaisha, QuickLogic (India) Private Limited, and QuickLogic
GmbH

 

Travel advances and relocation loans to employees

 

Housing advances to employees in India

 

Notes receivable of, or prepaid royalties or license fees, and other credit
extensions, to customers and suppliers who are not Affiliates, in the ordinary
course of business.

 

A payment of $1,000,000 (maximum $1,500,000) to Amkor to secure assembly and
test capacity for a two-year period. This payment will be refunded to QuickLogic
at a rate of $125,000 per quarter (assuming $1,000,000), provided that
Quicklogic loads a specified volume at Amkor for the quarter.  If QuickLogic
loads less than the specified volume Amkor retains all or a portion of the
$125,000 for that quarter.

 

--------------------------------------------------------------------------------


 

Schedule D

 

Permitted Liens

 

To the Borrower’s knowledge, Borrower has no material liens which are not
disclosed in either the Credit Agreement, the Borrower’s public financial
statements filed with the Securities and Exchange Commission or filed under the
Uniform Commercial Code, including but not limited to the following items:

 

Liens for taxes, fees, assessments and other government charges of levies,
either not delinquent or being contested in good faith.

 

Purchase money liens on Equipment of Software.

 

Liens for Permitted Debt, including Capital Leases and debt with Cadence for EDA
software, with Mentor Graphics for development and support synthesis software
and with other suppliers used to finance our equipment and software purchases,
including but not limited to:

 

UCC filings by Silicon Valley Bank;

 

UCC filings by G E Capital;

 

Licenses and sublicenses granted in the ordinary course of business;

 

Leases of subleases granted in the ordinary course of business, including in
connection with Borrower’s leased premises or leased property;

 

Liens arising from judgments, decrees or attachments, including the state of
Texas withdrew approximately $110,000 of funds on deposit at Silicon Valley
Bank. The state of Texas assumed that the Company owed sales tax on revenue
since 1993. The Company expects to recover a portion of these funds.

 

--------------------------------------------------------------------------------


 

Schedule E

 

Business Locations

 

Borrower currently has offices in California; Maryland; Massachusetts,
Minnesota; New Hampshire; Texas; Pennsylvania; Ontario, Canada; Bangalore,
India; Hong Kong; London, England; Malaysia; Munich, Germany; Taiwan; Shanghai,
China; Beijing, China; and Tokyo, Japan.

 

--------------------------------------------------------------------------------


 

Schedule 1 to Compliance Certificate

 

Financial Covenants of Borrower

 

Dated:

 

 

 

 

 

I.

Tangible Net Worth (Section 6.8(a))

 

 

Required:

$11,000,000

 

 

Actual:

 

 

A.

 

Value of Line I. (Tangible Net Worth)

 

$

 

 

Is line A equal to or greater than $11,000,000?

 

 

 

o No, not in compliance

o Yes, in compliance

 

 

II.

Adjusted Quick Ratio (Section 6.8(b))

 

 

Required:

2:00:1.00

 

 

Actual:

 

 

A.

 

Aggregate value of the unrestricted cash and cash equivalents of Borrower and
its Subsidiaries

 

$

 

 

 

 

 

 

 

 

B.

 

Aggregate value of the net billed accounts receivable of Borrower and its
Subsidiaries

 

$

 

 

 

 

 

 

 

 

C.

 

Aggregate value of the Investments with maturities of fewer than 12 months of
Borrower and it Subsidiaries held at Bank or its affiliates

 

$

 

 

 

 

 

 

 

 

D.

 

Quick Assets (the sum of lines A through C)

 

$

 

 

 

 

 

 

 

 

E.

 

Aggregate value of Obligations to Bank

 

$

 

 

 

 

 

 

 

 

F.

 

Quick Ratio (line D divided by line E)

 

 

 

 

Is line F equal to or greater than 2.00:1:00?

 

 

 

o No, not in compliance

o Yes, in compliance

 

 

III.

Cash (Section 6.8(c))

 

 

Required:

$8,000,000

 

 

Actual:

 

 

A.

 

Value of Line III. (Cash)

 

$

 

 

 

Is line A equal to or greater than $8,000,000?

 

 

 

o No, not in compliance

o Yes, in compliance

 

--------------------------------------------------------------------------------


 

[g287541kg03i001.jpg]

 

SILICON VALLEY BANK

 

PRO FORMA INVOICE FOR LOAN CHARGES

 

BORROWER:

QuickLogic Corporation

 

 

 

 

 

 

LOAN OFFICER:

 

 

 

 

 

 

 

DATE:

September      , 2009

 

 

 

Loan Fee

 

$

10,000.00

 

 

 

 

 

Documentation Fee

 

$

 

 

 

 

 

 

TOTAL FEES DUE

 

$

10,000.00

 

 

o  A check for the total amount is attached.

 

o  Debit DDA #                                    for the total amount.

 

 

BORROWER:

 

 

 

 

 

 

 

 

 

 

Authorized Signer

(Date)

 

 

 

 

 

 

 

SILICON VALLEY BANK

 

 

 

 

 

 

 

 

 

 

Loan Officer Signature

(Date)

 

 

--------------------------------------------------------------------------------